DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 4 is objected to because of the following informalities:  The limitation, "speed of a fan disposed within the air circulation unit" refers to the same fan mentioned in claim 1. Therefore, the above limitations should read as ‘-- speed of the fan disposed within the air circulation unit --’.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claim(s) 1-9 and 13-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Terlson (US 2011/0068489 A1).
In regards to claim 1, Terlson discloses a system for humidifying an indoor space (humidifier for a space inside a building, see abstract and paragraph 27 and figs. 1-2), the system comprising: an air circulation unit comprising a fan (at least an air handling fan, a humidifier fan and a damper, see paragraphs 27 and 32), wherein the air circulation unit is configured to circulate air to the indoor space (see paragraphs 32, 27 and 99); a water feed valve (water control valve 246) configured to control water flow from a water source (242) fluidly coupled to the water feed valve (see fig. 2 and paragraphs 30, 32); a water panel (humidifier 240 with humidifier pad, see abstract and paragraph 33) in fluid communication with each of the circulation unit (through the duct 230, see fig. 2) and the water feed valve (through water 244 supplied through 242, see fig. 2), wherein the water panel is configured to disperse water within the air circulated by the air circulation unit (humidifier pad humidifies the air pushed through by the humidifier fan, see paragraph 33); and a controller (198) operably coupled to each of the air circulation unit (controller programmed to adjust the air handler as per the timing chart, see fig. 4 and paragraph 46) and the water feed valve (see paragraph 38), wherein the controller is configured to: determine an ambient humidity associated with the indoor space (via humidity sensors to measure humidity of air, see paragraph 49); compare the ambient humidity to a humidity threshold (comparing humidity measured by sensor with the humidity set point to call or end the call for humidity, see paragraphs 4 and 34); change an operational state of the water feed valve (stopping the water supply valve, see paragraph 47) in response to the ambient humidity satisfying the humidity threshold (with the call to end humidifying at 414, water delivery is stopped at 428, see fig. 4 and paragraph 46); and change an operational state of the air circulation unit a period of time after changing the operational state of the water feed valve (air handler operated for a period of time after stopping the water supply valve, see 440 with respect to 428, fig. 4 and paragraph 46).
In regards to claims 2, 15, and 20, Terlson teaches the limitations of claim 2 and further discloses decreasing a water flow rate through the water valve (water flow rate decreased at some times of the call for humidity, see paragraph 44).
In regards to claim 3, Terlson teaches the limitations of claim 3 and further discloses that the flow rate of water through the water valve (increased or decreased flow rate, see paragraph 44) is based on the call for humidity (see paragraph 44 and fig. 4), where the call for humidity depends upon the difference between the sensed humidity and the humidity set point (see paragraph 4).
In regards to claims 4 and 13, Terlson teaches the limitations of claim 4 and further discloses decreasing a speed of the fan (decreasing the speed the fan at 442 and at the end of operation 444, see fig. 4).
In regards to claims 5 and 14, Terlson teaches the limitations of claim 5 and further discloses turning off the air circulation unit (at the end of operation 444 air handler is turned off, see fig. 4).
In regards to claim 6, Terlson teaches the limitations of claim 6 and further discloses that the water panel (humidifier pad 552) is disposed upstream of the air circulation unit (552 upstream of the fan 560, see fig. 5 and paragraph 52-53).
In regards to claims 7 and 17, Terlson teaches the limitations of claim 7 and further discloses that the period of time is determined based on a drying time associated with the water panel (airflow duration is sufficient to dry the humidifier pad, see paragraph 99).
In regards to claim 8, Terlson teaches the limitations of claim 8 and further discloses that the period of time is based on a runtime of the humidifying system (airflow duration is sufficient to dry the humidifier pad, see paragraph 99 and the air handler is operated a small period after the end of humidity call, see fig. 4).
In regards to claim 9, Terlson discloses a system for humidifying an indoor space (humidifier for a space inside a building, see abstract and paragraph 27 and figs. 1-2), the system comprising: an air circulation unit comprising a fan (at least an air handling fan, a humidifier fan and a damper, see paragraphs 27 and 32), wherein the air circulation unit is configured to circulate air to the indoor space (see paragraphs 32, 27 and 99); a water feed valve (water control valve 246) configured to control water flow from a water source (242) fluidly coupled to the water feed valve (see fig. 2 and paragraphs 30, 32); a water panel (humidifier 240 with humidifier pad, see abstract and paragraph 33) in fluid communication with each of the circulation unit (through the duct 230, see fig. 2) and the water feed valve (through water 244 supplied through 242, see fig. 2), wherein the water panel is configured to disperse water within the air circulated by the air circulation unit (humidifier pad humidifies the air pushed through by the humidifier fan, see paragraph 33); and a controller (198) operably coupled to each of the air circulation unit (controller programmed to adjust the air handler as per the timing chart, see fig. 4 and paragraph 46) and the water feed valve (see paragraph 38), wherein the controller is configured to: determine an ambient humidity associated with the indoor space (via humidity sensors to measure humidity of air, see paragraph 49); compare the ambient humidity to a humidity threshold (comparing humidity measured by sensor with the humidity set point to call or end the call for humidity, see paragraphs 4 and 34); change an operational state of the water feed valve (stopping the water supply valve, see paragraph 47) in response to the ambient humidity satisfying the humidity threshold (with the call to end humidifying at 414, water delivery is stopped at 428, see fig. 4 and paragraph 46); determine at least one of a humidity differential or a temperature differential associated with the water panel (difference between sensed humidity and the humidity setpoint, see paragraph 4); compare at least one of the humidity differential or the temperature differential to a threshold (difference between sensed humidity and the humidity setpoint producing a positive value by the sensed humidity rising above the humidity set point, see paragraph 4; i.e. when H_sensed – H_setpoint = positive value, the humidity call is ended); and change an operational state of the air circulation unit response to at least one of the humidity differential or the temperature differential satisfying the threshold (air handler operated for a period of time after stopping the water supply valve and ending the humidity call based on sensed humidity rising above the humidity setpoint, see 440 with respect to 428, fig. 4 and paragraphs 46 and 4).
In regards to claim 16, Terlson discloses a method for humidifying an indoor space (humidifier for a space inside a building, see abstract and paragraph 27 and figs. 1-2), the method comprising: determining, by a controller (198), an ambient humidity associated with the indoor space (via humidity sensors to measure humidity of air, see paragraph 49); comparing, by the controller, the ambient humidity to a humidity threshold (comparing sensed humidity with the humidity set point, see paragraph 4); changing, by the controller, an operational state of a water feed valve (246) operably coupled to the controller (see paragraph 38) in response to the ambient humidity satisfying the humidity threshold (stopping the water supply valve, see paragraph 47; wherein in response to the call to end humidifying at 414, water delivery is stopped at 428, see fig. 4 and paragraph 46); wherein the water feed valve is fluidly coupled to a water panel (valve 246 supplied water through 244, which is the passed to the humidifier 240 with humidifier pad, see abstract; paragraph 33 and fig. 2); and changing, by the controller, an operational state of an air circulation unit (air handler, fan) operably couple to the controller (controller programmed to adjust the air handler as per the timing chart, see fig. 4 and paragraph 46) a period of time after changing the operational state of the water feed valve (air handler stopped after operating for a period of time after stopping the water supply valve, see 440 with respect to 428, fig. 4 and paragraph 46).
In regards to claim 18, Terlson teaches the limitations of claim 18 and further discloses determining, by the controller at least one of a humidity differential or a temperature differential associated with the water panel (comparing humidity measured by sensor with the humidity set point to call or end the call for humidity, see paragraphs 4 and 34); and comparing, by the controller, at least one of the humidity differential or the temperature differential to a threshold (difference between sensed humidity and the humidity setpoint producing a positive value by the sensed humidity rising above the humidity set point, see paragraph 4; i.e. when H_sensed – H_setpoint = positive value, the humidity call is ended).
In regards to claim 19, Terlson teaches the limitations of claim 19 and further discloses that the period of time is determined by an amount of time until the humidity differential or the temperature differential satisfies the threshold (airflow duration is sufficient to dry the humidifier pad, see paragraph 99 and the air handler is operated a small period after the end of humidity call, see fig. 4, where the end of the humidity call is generated only when the difference between the sensed humidity and the humidity setpoint produces a positive result, see paragraph 4).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 10-12 is/are rejected under 35 U.S.C. 103 as being unpatentable over Terlson (US 2011/0068489 A1) as applied to claim 9 above and further in view of Peczalski (US 2018/0094825 A1).
In regards to claim 10, Terlson teaches the limitations of claim 10 and further discloses a first sensor and a second sensor (one or more humidity and temperature sensors, see paragraphs 31, 49, and 99), wherein the first sensor is configured to make a first detection (humidity or temperature detection, see paragraphs 31, 49) and the second sensor is disposed downstream of the water panel (one of the humidity sensor detects humidity of air downstream of the humidifier pad, see paragraph 49) and configured to make a second detection (see paragraph 49 and 4).
However, Terlson does not explicitly teach that the first sensor is disposed upstream of the water panel.
Peczalski teaches a first sensor (241) and a second sensor (240), wherein the first sensor is disposed upstream of the humidifier (241 before 200, see fig. 21) and configured to make a first detection (see paragraph 100) and the second sensor is disposed downstream of the humidifier (240 before 200, see fig. 21) and configured to make a second detection (see paragraph 98).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidifying system of Terlson to include a first sensor upstream of the humidifier based on the teachings of Peczalski in order to determine the state of air before reaching the humidifier to allow the controller to adjust the flow of water accordingly.
In regards to claim 11, Terlson teaches the limitations of claim 11 and further discloses first and second temperature sensors (one or more temperature sensors, see paragraph 31); however, Terlson does not explicitly teach determining a temperature differential between the first and second temperatures before and after the humidifier respectively.
Peczalski teaches a first temperature sensor (241) and a second temperature sensor (240), wherein the first temperature sensor is disposed upstream of the humidifier (241 before 200, see fig. 21, paragraph 100) and the second temperature sensor is disposed downstream of the humidifier (240 before 200, see fig. 21, paragraph 98) and determine a temperature differential between the first and second temperatures (determining temperature difference between temperatures obtained by sensors 240 and 241, see paragraphs 101 and 104).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidifying system of Terlson as modified to include first and second temperature sensor upstream and downstream of the humidifier respectively and to determine a temperature differential between the first and second temperatures based on the teachings of Peczalski in order to determine the temperatures of air before and after the humidifier and to determine the impact of the humidifying process on the temperature of the air that is being supplied to the indoor space.
In regards to claim 12, Terlson teaches the limitations of claim 12 and further discloses first and second humidity sensors (one or more humidity sensors, see paragraphs 31 and 49), where the second humidity sensor is disposed downstream of the water panel (one of the humidity sensor detects humidity of air downstream of the humidifier pad, see paragraph 49).
However, Terlson does not explicitly teach determining a humidity differential between the first and second humidity measurement before and after the humidifier respectively.
Peczalski teaches a first humidity sensor (241) and a second humidity sensor (240), wherein the first humidity sensor is disposed upstream of the humidifier (241 before 200, see fig. 21, paragraph 100) and the second humidity sensor is disposed downstream of the humidifier (240 before 200, see fig. 21, paragraph 98) and determine a humidity differential between the first and second humidity measurements (determining humidity difference between humidity measurements obtained by sensors 240 and 241, see paragraphs 101, 107 and 118).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the humidifying system of Terlson as modified to include first and second humidity sensor upstream and downstream of the humidifier respectively and to determine a humidity differential between the first and second humidity measurements based on the teachings of Peczalski in order to determine the humidity values of air before and after the humidifier and to determine the impact of the humidifying process on the airflow being supplied to the indoor space and to determine whether to deactivate the humidifier based on the humidity of air exceeding a threshold (see paragraph 109, Peczalski).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MERAJ A SHAIKH whose telephone number is (571)272-3027.  The examiner can normally be reached on M-R 9:00-1:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jianying Atkisson can be reached on 571-270-7740.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MERAJ A SHAIKH/Examiner, Art Unit 3763           

/JIANYING C ATKISSON/Supervisory Patent Examiner, Art Unit 3763